 THE GREIF BROS. COOPERAGE CORP., ETC.521Employees may communicatedirectlywith the Board'sRegionalOffice, 1700Bankers Securities Building,Walnut&Juniper Streets,Philadelphia,Pennsylvania,Telephone No. 735-2612,if they have any question concerning this notice or com-pliance with its provisions.The Greif Bros.Cooperage Corp.(Seymour &Peck Division)andUnited Steelworkers of America,AFL-CIO.CaseNo.1-CA-4489.March 10, 1965DECISION AND ORDEROn September 30, 1964, Trial Examiner Sidney Sherman issuedhis Decision in the above-entitled case, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examin-er'sDecision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in support thereof.TheGeneral Counsel filed a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner, and orders that Respondent, TheGreifBros.Cooperage Corp. (Seymour & Peck Division), itsofficers, agents,successors,and assigns, shall take the action setfor in the Trial Examiner's Recommended Order, with the follow-ing addition :Add the following to paragraph 2(a) of the TrialExaminer'sRecommended Order :"Notify the employees entitled to reinstatement, if presentlyserving inthe Armed Forces of the United States, of their rightto full reinstatement upon application in accordance with the151 NLRB No. 61. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDSelective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the ArmedForces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe instant charge was served upon the Respondent on February 19, 1964, thecomplaint issued on April 3, and the case was heard before Trial Examiner SidneySherman on May 6 and 7, and August 18. The issues litigated were whether Respond-ent had violated Section 8(a)(1) of the Act by threats of reprisal for concerted, orunion, activities, and Section 8 (a) (3) and (1) by discharging or laying off employeesbecause of such activities.After the hearing briefs were submitted by Respondentand the General Counsel.Upon the entire record 1 and my observation of the witnesses, I adopt thefollowing:FINDINGS OF FACT1.RESPONDENT'S BUSINESSThe Greif Bros. Cooperage Corp., herein called Respondent, is a Delaware corpora-tion, based in Ohio, with a branch plant in Worcester, Massachusetts, where it manu-factures and sells containers and wire reels.During the 1963 calendar year Respond-ent received at its Worcester plant from out-of-State points material valued in excessof $50,000.Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnitedSteelworkers of America,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The pleadingsThe complaint, as amended at the hearing, alleges that Respondent violated Section8(a)(3) and (1) of the Act (1) by discharging five employees for discriminatoryreasons, on September 13, 1963, and (2) by laying off six employees on January 14and 17, 1964, because of their union activitiesThe complaint further alleges thatRespondent violated Section 8(a)(1) of the Act by various threats of reprisal forunion activity.The answer alleges, in effect, that the five employees referred to above were dis-charged on September 12 because of their refusal to work overtime, and were laterrecalled when they agreed to accept overtime assignments in the future.As to the sixemployees laid off in January 1964, the answer asserts that such layoffs were foreconomic reasons, and that two of them have been recalled.The threats of reprisalare denied.B. The sequence of eventsAt itsWorcester plant, here involved, Respondent manufactures plywood andMasonite reels for winding electric wire, and the plant is divided into a plywood andMasonite department.This plant, which is 1 of about 80 operated by Respondentthroughout the country, is under the management of Moss, who reports to English,whose office is in New Jersey, and to Wilson, Respondent's vice president, whose officeis in Chicago.On the morning of September 12, 1963, Moss advised employees LeClair, Wash-burn, Alton Chase, Pigeon, and Goulet that they would have to work overtime thatevening to meet an emergency.After consulting together, the five men decided torefuse the overtime assignment and so apprised their foreman, Szewerenka, whopromptly told LeClair that he was discharged because of his "poor attitude" andnotified the other four, in effect, that they were not to work the next day.When Moss1 At the hearing, ruling was reserved on the admission of General Counsel's ExhibitsNos 17a, 17b, and 17cThey are hereby received in evidenceOn September 15 IIssued an order to show cause why certain corrections should not be made in the record.In Its response to that order, Respondent concurred In the proposed corrections, exceptfor two proposed changes, which are hereby adopted. THE GREIF BROS. COOPERAGE CORP., ETC.523later in the day returned to the plant, he had to work considerable overtime, himself,to complete the emergency job. The next morning, the five men came to the plant andsubmitted to Moss a list of demands for improvements in their working conditions.After glancing at the list, Moss declared that he would not be dictated to.When themen thereupon asked whether they were suspended or discharged, Moss referred themto their foreman, who in turn referred them back to Moss.Moss then stated that hewas undecided about their status and directed them to return about 4 o'clock thatafternoon.When they returned, Moss, after taxing them with insubordination, dis-charged them.However, on September 16, Moss granted Chase's request that he beallowed to return to work, and Moss recalled the other four within the next 4 days.The Union first entered the scene about 2 months later, when employee Fitton con-tacted Sullivan, a union representative, and on December 12 the initial union meetingwas held, which was attended by Fitton, Pigeon, and LeClair.At this meeting Sulli-van announced that the next meeting would be held the following week and urgedthat those present bring with them to that meeting "any others they thought they couldtrust who wouldn't go back and tell the Company." The second meeting was attendedby Washburn and Hintlian, besides the three named above. In addition, Goulet at-tended one or both of these December meetings.2 A third meeting, held on January 9,was limited to the same group and such others as they might wish to invite.3ByJanuary 13, 10 of the Respondent's 17 nonsupervisory employees had signed cards forthe Union, and on that date the Union (1) filed a representation petition with theBoard and (2) sent the Respondent a letter stating that a majority of its employees hadauthorized the Union to represent them and requesting a bargaining meeting.Mossreceived this letter in the morning of the next day and at noon of the same day laidoff two of the three full-time employees in the Masonite department-LeClair andWashburn-and transferred the third such employee, Goodell, to the plywood depart-ment, displacing Hinthan.4On January 16 the Union held its first meeting whichwas open to all Respondent's employees, notice thereof having been mailed to themon January 14 and distributed in the plant.This meeting was attended by 12 or 13employees.On January 17 Moss laid off three more plywood employees-Fitton,^Goulet, and Pigeon.None of the foregoing six employees was recalled until shortlybefore the instant hearing (on May 6 and 7).C. Discussion1.The 8(a)(1) issueThe complaint alleges that Respondent violated Section 8(a) (1) by threats ofreprisal for union or concerted activities, which were allegedly uttered by Moss onSeptember 13 and 18, 1963, and on January 14, 1964. These will be consideredchronologically.a.September 13 threatsAccording to Washburn, in the morning of September 13, after the other fouremployees had left the plant, pursuant to Moss' instructions to return in the afternoonfor advice as to their job status, Moss remarked to Washburn, who had remainedbehind, "I know what you guys are trying to do. You aie trying to get a union inhere and before you will do that I will put a padlock on the door and lock the place."According to Pigeon, when the entire group of five employees met with Moss againon the same afternoon, he stated that it appeared to him that they were trying to organ-ize a union, and he would padlock the doors of the plant to prevent this. The testi-mony of Goulet and LeClair was to like effect.Moss did not deny the threat to padlock the doors of the plant on the foregoingoccasions, but insisted that he did not relate the threat to the employees' union activitybut only to their attempt to "dictate" to him.However, as such attempt constituted,2The foregoing findings as to the identity of those attending the December meetingsare based on a synthesis of the testimony of Sullivan and the six employees involved3The record does not show who, if anyone, attended this meeting other than theoriginal six employees.^Respondent's brief, relying on some ambiguous testimony by Moss, asserts that, inclosing down the Masonite operation, Moss laid off two part-time employees, in additiontoWashburn and LeClairHowever, it appears from General Counsel's Exhibit No 18,the accuracy of winch was not disputed by Respondent, that the only tii o part-timeemployees on Respondent's payroll on January 14 continued to work until at leastApril 11 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDin essence, a concerted demand for improvements in working conditions, even such athreat would violate Section 8(a)(1) of the Act, as it would be a threat of reprisalfor protected, concerted action.Moreover, I do not credit Moss' version of his threat, since the contrary testimonyof General Counsel's witnesses was mutually corroborative, and I was more favorablyimpressed by their demeanor and candor.5Accordingly, I find that Moss threatenedto shut the plant to combatunionactivity, and that Respondent thereby violatedSection 8(a)( I) of the Act.b. September 18According to Goulet, when Moss met with the witness and Pigeon on September 18to discuss their return to work, Moss, after apologizing for his hasty action in discharg-ing the men on September 13, explained that he had had to work overtime because ofthe employees' refusal to do so and that he had "thought that we might have beenstarting up a union and asked us why we came to him in a group." Goulet, as hetestified, explained toMoss that the employees had resorted to group action onlybecause individual complaints had proved futile.Pigeon corroborated Goulet as fol-lows on this point: "He said the way we stood up against him it looked like we wereorganizing or starting a union.He said he couldn't have it...."Moss denied that he had told any employee on that occasion that he had thoughtthat the group action of the five employees on September 13 represented unionactivity.6For the samereasons asare noted above with regard to Moss' September 13threat, I do not credit Moss and find that he intimated to Gouletand Pigeon onSeptember 18 that his action in discharging them on September 13 was due at leastin part to his belief that they were attempting to organize a union. I find furtherthat Respondent thereby violated Section 8(a) (1) of the Act.c.The January 14 incidentWashburn testified that on January 14, after being notified of his layoff, Moss toldhim that it might last "for a week or a month, it all depends on you."Moss disputedthis testimony.?However, I credit Washburn and find that in the context of the cir-cumstances under which the foregoing remark was made it was reasonably calculatedto be understood as meaning that the duration of Washburn's layoff depended on hisrenunciation of his union activity.8 I find therefore that by such remark Respondentviolated Section 8(a)( I) of the Act.2.The 8(a) (3) issuea.The September 13 dischargesThe General Counsel does not contend that the Respondent's action on Septem-ber 12 in ostensibly discharging LeClair and directing the four other employees not toreport for work the next day was unlawful. It is clear that such action was due solelyto the employees' refusal to work overtime and it is well settled that an employer maydiscipline employees for such refusal.The General Counsel does contend, however, that Moss' ultimate decision onSeptember 13 to discharge all five men was prompted, not by their refusal to workovertime, but by their concerted action in presenting to him a list of grievances, whichled him to believe that they were attempting to form a union. The General CounselcitesMoss' admitted, open resentment on September 13 of the employees' efforts to"dictate" to him, his repeated statements to the employees, according to their creditedtestimony, that he believed they were attempting to organize a union and that hewould shut down the plant as a countermeasure,,) and, perhaps even more significant,5As to Moss' candor, see discussion in the text, below, of his explanation for theJanuary layoffs8 See Trial Examiner's Exhibit No 17 See Trial Examiner's Exhibit No. 1.8Indeed, there is no basis in the record for assuming that Moss' remark had anyothermeaning.The statement that the length of his layoff depended on Washburnnecessarily implied that the reason for his layoff was not the one announced by Moss(lack of work) but some misconduct on Washburn's part, correctible by him, the exactnature of which Moss preferred not to discloseSo far as appears from the record, theonly conduct by Washburn immediately preceding his layoff which could have beenoffensive to Moss (whose union animus had already been demonstrated) was Wash-burn's union activityNote, moreover, Moss' admission, discussed below, that the layoffsof January 14 were "accelerated" because of the Union's bargaining demandBAs already noted, Moss admitted the threat to shut down in reprisal for the em-ployees'concertedactivities. THE GREIF BROS. COOPERAGE CORP., ETC.525his admission to Pigeon and Goulet on September 18, in explaining the reasons fortheir discharge,that he had inferred from the concerted nature of their action on the13th that they were seeking to organize a union.Respondent,on the other hand, points to the testimony of Moss that he decidedto discharge the men on September 13 solely because of their refusal to work over-time.I have no doubt that Moss was displeased with the men for that reason, andwas irked at the personal inconvenience he had suffered as a result thereof, but, inview of his repeated threats of reprisal against the men for their supposed unionactivities,and his admission on September 18, in effect, that the discharge action hadbeen motivated at least in part by his belief that the men were organizing a union,the inference is warranted that such belief was a significant factor in Moss' decisionto terminate the men.This inference is reinforced by the fact that, as found above,in the rehire interview with Goulet and Pigeon,Moss sought reassurance that theirgroup action on September 13 had no relation to union activity.Accordingly,I find that the discharge of the five 10 employees on September 13 wasprompted,at least in part, by their concerted activities,and that Respondent therebyviolated Section 8(a)(1) of the Act.As the remedy would be the same, there is noneed to determine whether such mass discharge also violated Section 8(a)(3) ofthe Act.b.The January layoffsAs already related,on January 14 Respondent laid off Washburn,LeClair, andHintlian, and on January 17 laid off Fitton,Goulet, and Pigeon.All of these employ-ees had signed union cards and they constituted the nucleus of the union movement,having attended the "closed"union meeting in December and early January.More-over, four of these six(Washburn,LeClair, Goulet,and Pigeon)were among thefive 11 employees who were discharged on September 13 by Moss because of theirsupposed involvement in union activity.The foregoing layoffs followed close uponthe heels of the Union's request for recognition,and, indeed,the initial layoffsoccurred only a few hours after the receipt of that request by Moss.The January 14 layoffs stemmed from the curtailment of operations in the Masonitedepartment.(Washburn and LeClair worked in that department and while Hintlianworked in plywood,his layoff on January 14 resulted from the transfer of Goodellfrom Masonite to plywood.)The January 17 layoffs were confined to the plywooddepartment.Each of these two groups of layoffs will be separately considered.(1) The January 14 layoffsThese layoffs were effected at noon in the middle of the workshift.Moss gave thefollowing three,apparently conflicting,versions of the reasons for the layoffs:1.In a pretrial statement,12 after referring to the excessive size of his Masoniteinventory on January 14, Moss continued:I had been pressured by my higher-ups to close this Department down-I hadstalled on doing so until this date-It had to be done and I suppose with theunion letter I decided to do it right then and there.I had gone on longer buildingup the inventory than I should have and I just took the bull by the horns and didit that very day.10As already noted, LeClair had already been"discharged"by his foreman on Sep-tember 12,whereas the others had on that date been given only a 1-day suspensionHowever, Mossadmitted that he did not know why LeClair had been singled out fordischarge and, when all five men inquired about their status in the morning of the 13th,Moss treated them all alike, indicating that he had not yet reached a decision as to anyof them and directing all of them, including LeClair,to return that afternoonIt isthus clear that, although LeClair's foreman termed his disciplinary action against LeClaira "discharge,"that circumstance did not affect Moss'treatment of LeClair,but thatMoss regarded all five eniplocees as in the same situation,and that the same considera-tionswhich prompted him to convert the suspension of the other four employees intoa discharge caused him to refuse to rescind the "discharge"of LeClair.Accordingly, Ireject the contention in Respondent'sbrief that LeClair should be found, in any event,to have been discharged for cause between September 12 and 19(when he returnedtowork)."The fifth,Alton Chase, was absent from work due to Illness from the beginningof -November to early JanuaryAccordingly,there was no reason for Moss to believethat he was involved in any union activity during that period.'aThis statement was in the form of a report,prepared by a Board agent, of aninterview with Moss,in the presence of Respondent's industrial relations director.Thisreport was read and adopted by Moss. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, according to this statement, although Moss had been subjected to pressureprior to January 14 to curtail his Masonite operations because of excessive inventory,he ignored such pressure until he received the Union's bargaining demand, whereuponhe "took the bull by the horns" and decided to close the Masonite department imme-diately.The foregoing constitutes, in effect, an admission that the Union's bargainingdemand precipitated the layoffs of January 14, and the clear implication of the state-ment that Moss took "the bull by the horns" is that he acted on his own initiative, andthe decision to shut down was entirely his own.2.Under direct examination by Respondent, Moss acknowledged that prior toJanuary 14 he had had no intention of curtailing operations and that it was the eventsof that day which prompted him to change his mind.Up to this point his testimonywas consistent with his pretrial statementHowever, there were the followingapparent discrepancies between his direct testimony for Respondent and his pretrialstatement: 13(a)Contrary to the pretrial statement, the decision to shut down the Masonitedepartment was attributed not to the Union's letter, but only to excessive inventory.Indeed, in Moss' direct testimony, no reference was made to the Union's letter as afactor in the decision.(b) Such decision was alleged to have been reached, not (as the pretrial statementimplies) immediately upon receipt of the Union's letter, but a few hours later, afterconsultation by telephone between Moss and Wilson, Respondent's vice president inChicago.(c)The closing of the Masonite department was asserted by Moss to have beeneffected, not pursuant to a decision reached by Moss alone, but pursuant to, and'because of, an "explicit order" by Wilson to take "immediate steps" to that end.3.AfterMoss' attention was drawn by General Counsel to the substance of theexcerpt from his pretrial statement, quoted above, he attempted to reconcile his fore-going direct testimony with that statement by acknowledging that the Union's letterdid cause him to accelerate the closing of the Masonite operation,14 but insisting thathe would have closed that operation, in any event, on January 17, in view of Wilson's:instructions to take immediate action, in the alleged telephone conversation of Janu-ary 14.Thus, taking the view most favorable to Respondent,'5 Moss' final positionwas in effect that, but for the Union's letter, he would have delayed until January 17carrying out Wilson's order to close down the Masonite department immediately, anditwas the Union's letter that caused him to act precipitately. It is impossible to recon-cile this position with Moss' prior testimony, cited above, which makes no referenceto the Union's letter as a factor in the layoffs, and attributes the abrupt closing of theMasonite department in the middle of the day solely to Wilson's directive to takeimmediate action.To that extent, therefore, his prior testimony must be deemed tohave been repudiated by Moss.Respondent contends, however, that Moss' final version should be credited becauseof his candor in acknowledging that the Union's letter played some part in the layoffs,if only to the extent of accelerating them.However, by the same test, there is evenmore reason to credit his pretrial statement, which appears to be the most candid andleast self-serving of the three versions, as it is clear from this statement, in conjunctionwith Moss' own admission at the hearing, noted above, that despite any pressure hemay have been subjected to from above, and despite his excessive Masonite inventory,Moss had no intention of curtailing his Masonite operations, or at least had not fixedupon any date for doing so, until he received the Union's letter, and this event alonecaused him to close the Masonite department immediately.The clear import ofthe pretrial statement, considered as a whole, is that but for the Union's letter MosstoThat statement was not drawn to Moss' attention until he was cross-examined byGeneral Counsel.14 At this point,Respondent's counsel conceded that to this limited extent Respondenthad violated Section 8(a) (3) of the Act15 Even in stating his final position, Moss "backed and filled" as to the role thatWilson's alleged instruction of January 14 played in the layoff action, at one point, as inhis prior testimony, attributing the timing of the layoffs to Wilson's demand for im-mediate action ("I was under instruction of Mr. Wilson to act immediately and I tookhim at his word"),and elsewhere asserting that he did not mention Wilson's Instruc-tion in his pretrial statement because he did not regard it as important,and that suchinstruction played no part in the layoff action. THE GREIF BROS. COOPERAGE CORP., ETC.527would have continued his Masonite operations, at least until such time as furtheraccumulation of inventory might eventually induce him to retrench.16Respondent's effort to construe Moss' pretrial statement as an admission that theUnion's letter merely accelerated the layoffs of January 14 is predicated on the credi-bility of Moss' testimony on redirect that the layoffs would have occurred in any eventon January 17 in view of Wilson's insistence in the alleged telephone conversationupon immediate action.However, as already noted (footnote 15, above), elsewherein his redirect testimonyMoss made contradictory statements as to the signifi-cance of Wilson's role in the matter.Moreover, if one disregards these final self-contradictions, the most that can be made of Moss' testimony is that, because of theUnion's letter, he decided to close the Masonite department, but that even if be hadnot done so, Wilson's reaction to the size of the Masonite inventory, as expressed onJanuary 14, would have induced Moss to close down in any event by January 17.However, if, as I have found, Moss decided to close his Masonite operation becauseof the Union's letter and independently of any subsequent instructions from Wilson,Moss' version of his telephone conversation with Wilson becomes patently incredible.17If one is to credit such version, Moss made no mention to Wilson of his decision toeffect layoffs because of the Union's letter, even though the reason for Moss' calltoWilson was that very letter, and even though the conversation turned to the needfor reducing the Masonite inventory, and Wilson ordered immediate action to thatend.It defies belief that under all these circumstances Moss would have withheldfrom Wilson the fact that, as found above, Moss had already decided upon a step,prompted by the Union's letter, which would effectively solve the inventory problem-namely, the closing of the Masonite department.li If there was in fact a discussionbetween Moss and Wilson on January 14 regarding the Masonite department, it is farmore likely that it took the form of a statement by Moss that he had decided to closethe department and lay off three employees because of the Union's letter, therebyrendering redundant any instructions by Wilson to effect such layoffs for economicreasons.The credibility of Moss' account of his telephone call to Wilson is further impairedby his self-contradictory testimony about Wilson's reaction to Moss' report concerningthe Union's letter.Although, according to Moss, the sole purpose of his call was toappriseWilson of that letter, although Moss, as found above, had already decided toretrench because of that letter, and although Moss had no apparent difficulty inrecalling other matters discussed in that call, he at first professed inability to recallwhat Wilson had said about the letter.However, under cross-examination his memorygradually revived, passing within a few moments from nonrecollection to certaintythat Wilson had made an innocuous comment.19is Even if it be assumed that it is now Respondent's contention that had there beenno layoffs on January 14 the Masonite inventory would have accumulated by January 17to such an extent as to force Moss to close the Masonite department on that date, inany event, the record does not support that contention. In fact, the record is clearthat during the week of January 13 to 17 there was a substantial reduction in theMasonite inventory, for Moss admitted that on January 13 he received an order for3,000 Masonite reels, representing 11/2 weeks' production, which he filled from inventory(thereby reducing his inventory by 30 percent).Moss acknowledged, moreover, that thesize of his Masonite inventory on January 14 was not unprecedented.17Wilson did not testify although he was at the time of the hearing still in Respond-ent's employ."If it be assumed to be the Respondent's position that the layoff decision was reachedby Moss after, rather than before, the call to Wilson, the short answer Is that it strainscredulity to suppose that If he had reached such decision after an order by Wilson tocut down the inventory, Moss would, as he did, attribute his layoff action to the Union'sletter rather than to such order.11The relevant colloquy was as follows:Moss: I told him . . . that I had received a letter saying the Union was going torepresent us.Well, I don't know what his reaction was to that!Yti•ypQ. And you don't recall his response to that)A. I think he probably said he would get in touch with Mr. Bobula [Respondent's,industrial relations director].Q. Do you now specifically recall he said that?A. Yes. 528DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, I do not credit Moss' final testimony that Wilson, in effect, orderedhim on January 14 to curtail or discontinue his Masonite production immediately,and that, in view of such instruction, Moss would have terminated such productionon January 17, for economic reasons, had he not already done so for discriminatoryreasons.Accordingly, I find no support in the record for Respondent's position thatthe Union's letter merely accelerated by 3 days the timing of the layoffs.(2)The January 17 layoffsAs already related, on January 17 Moss laid off Fitton, Goulet, and Pigeon in theplywood department.According to Moss, in his conversation with Wilson in themorning of January 14, the latter (in addition to ordering, as related above, theimmediate shutdown of the Masonite department because of excessive inventory)remarked that the plant had lost $3,800 in 2 months, and that Respondent had justlost the General Electric account, which normally took about 25 percent of itsplywood output, and advised Moss to consult with English, who was due to arriveatWorcester that afternoon, regarding what action to take to put the plant on aprofitable basis.Moss added that he did consult that afternoon with English whocounseled curtailment of plywood production in view of the loss of the GeneralElectric account, and that Moss accordingly effected the foregoing layoffs on Janu-ary 17.English did not testify, although he was still in Respondent's employ at thetime of the hearing.I have already refused to credit Moss' testimony as to that portion of his allegedtelephone conversation with Wilson relating to the Masonite department.For reasonsstated below, I also do not deem to be credible his account of Wilson's discussion of theplywood operations, and find rather that the curtailment of such operations wasprompted by the same discriminatory considerations as had led to the shutdown ofthe Masonite department 3 days earlier1. In connection with the January 17 layoffs, as in the case of the January 14layoffs,Moss' pretrial statement makes no reference to the alleged conversation withWilson on January 14. In fact, that statement, in explaining the plywood layoffs,contains the following rather obscure sentence:Iwas told by Charles English District Manager Hampton, [sic] New Jersey 20had instructed me to get things in better shape.This appears to say that instructions to improve the plant's profit position camefrom English or from his headquarters in Hampden, New Jersey, and significantlyomits any reference to a similar instruction by Wilson.Under all the circumstances,Moss' failure to refer in his statement to his alleged consultation with Wilson is nomore understandable in the case of the instant layoffs than in the case of theJanuary 14 layoffs.212.Moss did not dispute Pigeon's testimony that on January 11 Moss told him thatthe loss of the General Electric account would be offset by new business and thatthere should not be "any layoff in the near future, if anything, a small cut in over-time." 22 I find, therefore, that on January 11 Moss felt that the situation created bythe loss of the General Electric account could be dealt with, even if no new businessmaterialized, by merely reducing overtime work.Moss failed to explain why he(or he and English) ultimately rejected this course and chose instead the foreseeablymore costly 23 procedure of working longer hours with fewer men.3.The timing of these layoffsin relationto the earlier layoffs, which wereadmittedly triggered by the Union's letter,is a circumstance tending to indicate that21English'soffice was in Hampden, New Jersey.aLAs notedabove, in the case of theMasonitelayoffs,Moss attributedthe omissionto the fact that he did not deem Wilson's order important. as Moss laid the men offbecause of the Union's letter and not because of Wilson's order.However, even thisexplanationwas not available in the case of the plywood layoffs, as Moss did notconcede that the Union's letter was a factor therein, but contended at the hearing thatthe only factor was the pressure exerted upon him by Wilson and English to retrench.In its brief, Respondent attributed this remark to the desire of Moss to improveemployee morale.However, in his testimony, Moss did not so characterize theJanuary 11statement.23At the hearing, Moss admitted that after January 17 the number of total overtimehours in the plant was as high as, or higher than, before. See General Counsel'sExhibit No. 15. THE GREIF BROS. COOPERAGE CORP., ETC.529the instant layoffs were for the same reason as the earlier ones 24 That Moss regardedall six layoffs in the same light is, moreover, confirmed by the fact that in mid-February Moss admittedly told the remaining employees that the six laid-off employ-ees would never return.Moss attempted at the hearing to explain this prediction bystatingthat he did not at that time foresee any prospect of sufficient new business tomake up for the loss of the General Electric account.However, such pessimism inFebruary regarding the effect of the loss of that account contrasts strangely withMoss' aforenoted optimism on January 11 as expressed to Pigeon, before receipt ofthe Union's letter.There is no evidence of any worsening in Respondent's economicposition after January 11 such as would account for Moss' more pessimistic outlook.Moreover, apart from this unexplained reversal of his views, it is significant that Mossadmitted that the volume of his orders had in the past fluctuated substantially, newaccounts replacing at least in part those that had been lost.Accordingly, even assum-ing that, as Moss testified, he did not in February see anyimmediate25 prospect ofreplacingallthe business lost with the General Electric account, that circumstancedoes not suffice to explain why he flatly predicted thatnoneof the laid-off employeeswouldeverbe recalled.While Moss subsequently apparently took the more extremeposition that at the time of his foregoing prediction he could not foresee any new busi-ness atanytime in the futurethat would require calling back evenoneemployee, onewould have to be more naive and inexperienced in business affairs than Moss appearedto be to believe that because there was no present prospect of new business nonewouldevermaterialize, even to the extent of requiring the addition ofa singleemployee.Accordingly, I do not credit these explanations, and I conclude that Moss'prediction in February reflected the fact that all six employees had been laid off forreasons unrelated to any fluctuations in economic conditions-namely, their unionactivities-and that Moss was for that reason determined at that time 26 never torecall any of them.In view of all the foregoing, I find that whatever pressure he may have been sub-jected to by his superiors to curtail operations,Moss, as he admitted at the hearing,did not, prior to January 14, have any intention of reducing his work force, despitethe loss of the General Electric account, but, as he told Pigeon on January 11,expected that such loss of business would necessitate, at the most, only a reductionin overtime,and that his decision between January 14 and 17 to lay off three moremen was prompted by the same discriminatory considerations as motivated the lay-offs of January 14.27It having been found that Respondent's decision to effect the six layoffs in Januarywas precipitated by the Union's bargaining request, it follows that such layoffs wereZ* Indeed,toward the close of his testimony Moss answered the following question inthe affirmative:"The call from Mr. Wilson,the letter,and the visit from Mr. Englishmotivated your layoffs of the 17th?" [Emphasissupplied.]By so answering,Moss seemsto have admitted that the Union's letter played a part in the January 17 layoffs, aswell as the earlier ones.However,I do not rely on this seeming admission, as I amconvinced from the context that it was not intentional.'a At one point,Moss asserted that he could foresee no increase in business "for amonth or two,"sufficient to offset the loss of the General Electric account.ZBThe fact thatMossdid several months later recall some of them, after acquiring twonew accounts,does not sufficeto vitiatethis finding.This change in attitude is suf-ficiently accounted for by such intervening events as the filing of the instant charge andissuance of a complaintthereon, therebyposing a threat of backpayliability.inWhile Respondent operated with its reduced force untilshortly beforethe instanthearing, the weight of this circumstance as proof of Respondent's economic motivation inmaking any of the layoffs must be evaluated in the light of the following considerations:(a)The issue here is not whether Respondent's action,viewed from hindsight, waseconomically justified, but whether such action was economicallymotivatedat the timeitwas taken.The mere fact that Respondent did not finditnecessaryto replace orrecall any of the laid-off employees for more than 3 months cannot,standing alone,establish economicmotivationin the faceof the cogent evidence,related above, astowhat actually precipitated Moss'decision to reduce his force.(b)Moreover,ithas beenfound thatMoss had plannedbefore January14 to adjustto any decline in businessby workingless overtime with the same number of men.The fact thathe chose insteadto adopt themore costlyprocedureof incurring, as headmitted,the same or greater amountof premium time with fewermen tends,ifany-thing, to support the General Counsel'scontention that factors other than economicconsiderations were here involved.783-133-66-vol.151---35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminatory, regardless of the method of selection employed.Thus, even if Mossdid not know which, if any, of the six employees were union adherents and selectedthem for layoff solely on the basis of their relative ability or seniority, such layoffswould still be unlawful.28 It suffices that, as has been found, Moss intended hisaction as a reprisal for the employees' union activity; and the coercive effect of hisaction on the employees could not fail to be heightened by the coincidence in timingbetween such action and the receipt of the Union's letter, and by the further coinci-dence that the six employees selected for layoffs were the first ones to adhere to theUnion, and that no nonunion employees were laid off 29I find, therefore, that by the layoffs on January 14 and 17 Respondent violatedSection 8(a) (3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYIt having been found that the Respondent violated Section 8(a) (1) and (3) of theAct, it will be recommended that it be ordered to cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent (1) on September 13, 1963, discriminatorilydischarged Washburn, LeClair, Goulet, Pigeon, and Alton Chase, (2) on January 14,1964, discriminatorily laid off Washburn, LeClair, and Hintlian, and (3) on Janu-ary 17 discriminatorily laid off Pigeon, Goulet, and Fitton. I will recommend that, tothe extent it has not already done so,30 Respondent be required to offer the fore-going employees immediate reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority or other rights and privileges.Itwill also be recommended that Respondent be required to reimburse the fore-going employees for any loss of pay they may have suffered by reason of theRespondent's discrimination against them, by paying to them a sum of money equalto the amount they would normally have earned as wages from the date of their dis-charge or layoff to the date of Respondent's offer of reinstatement, less their netearnings during that period.Backpay shall be computed on the basis of calendarquarters, in accordance with the method prescribed in F.W. Woolworth Co., 90NLRB 289, and interest at the rate of 6 pei cent per annum shall be added to netbackpay, in accordance withIsis Plumbing & Heating Co.,138 NLRB 716.In view of the nature of the violations found herein, particularly the discrimina-tory discharges, a potential threat of future violations exists which warrants a broadcease-and-desist provision.28 Ellis and Watts Products,Inc.,130 NLRB 1216, 1220,Emma Gilbert et at., d/b/aA. L. Gilbert Company,110 NLRB 2067.29 If it were necessary to make a finding on this point, the following factors arepersuasivethat the selections were based on union activity.(a) Included In the layoffs were all the employees involved in the concerted activitieson September 13 (except for Alton Chase, who was on leave throughout the month ofDecember).As already noted, Moss had suspected them of desiring to organize a unioneven before one was actually formed.They would therefore be the logical targets ofsuspicion when Moss learned on January 14 that a union had in fact been formed amongthe employees(b)Moss' remark to Washburn on January 14, related above, the admittedly dis-criminatory motivation for the January 14 layoffs, and Moss' prediction In Februarythat the six would neverreturn, aswell as the fact that they represented the entirenucleus of the union movement, point to a selection on the basis of known or suspectedunion activity rather than work performance.so At the hearing, Goulet, among others, was offered reinstatementHe at first askedfor "a day or two" to consider the matter, but when asked whether he could give animmediate answer,declared that he could,and rejected the offerIn his brief, Gen-eralCounsel contends that such offer should not be deemed to toll backpay, becauseGoulet was allegedly not given sufficient time to consider It.While I have grave doubtas to the merit of this contention,I do not pass on It, as the issue may best be resolvedat the compliance stage of this proceeding. THE GREIF BROS. COOPERAGE CORP., ETC.531CONCLUSIONS OF LAW1.By threatening employees with reprisals and discharging them for their unionor other concerted activities, the Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section 7 of the Act, andhas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8(a) (1) of the Act.2.By laying off employees on January 14 and 17, 1964, for union activity, theRespondent has violated Section 8(a) (3) and (1) of the Act.RECOMMENDED ORDERUpon the entire record in the case and the foregoing findings of fact and conclu-sions of law, and pursuant to Section 10(c) of the National Labor Relations Act,as amended, it is recommended that Respondent, The Greif Bros. Cooperage Corp.(Seymour & Peck Division), Worcester, Massachusetts, its officers, agents, succes-sors, and assigns, shall be required to:1.Cease and desist from:(a)Discouraging membership in United Steelworkers of America, AFL-CIO, orin any other labor organization, or any other concerted activities of its employees,by discriminating against them in regard to their hire or tenure of employment orany term or condition of employment.(b)Threatening its employees that it will visit reprisals upon them because oftheir union, or other, concerted activities(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist the above-named Union or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain fromany or all such activities, except to the extent that such right is affected by the pro-visos in Section 8(a) (3) of the Act.2.Take the following affirmative action, which is deemed necessary to effectuatethe policies of the Act.(a)To the extent that it has not already done so, offer to Raymond Hintlian,Roger LeClair, Donald Washburn, Richard Fitton, Ronald Goulet, and Roger Pigeonimmediate and full reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority or other rights and privileges, in the man-ner prescribed in the section of the Trial Examiner's Decision entitled "The Remedy."(b)Make whole the said employees, together with Alton Chase, in the mannerset forth in the section of said Decision entitled "The Remedy," for any loss of paythey may have suffered by reason of the Respondent's discrimination against them.(c)Preserve and, upon request, make available to the Board or its agents, forexamination or copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamounts of backpay due under the terms of this Order.(d) Post at its plant in Worcester,Massachusetts,copies of the attached noticemarked "Appendix A." 31Copies of said notice, to be furnished by the RegionalDirector for Region 1, shall, after being duly signed by the Respondent's represen-tative, be posted by the Respondent immediately upon receipt thereof, and main-tained by it for a period of at least 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily posted.Rea-sonable steps shall be taken by the Respondent to insure that such notices are notaltered,defaced,or covered by any other material.(e)Notify the Regional Director for Region 1, in writing,within 20 days fromthe date of receipt of this Decision,what steps the Respondent has taken to com-ply herewith.32If this Recommended Order Is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the noticeIn the further event that the Board's Order is enforced by a decree ofa United States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words"a Decision and Order.""If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director,Inwriting,within 10 days from the date ofthis Order,what steps the Respondent has taken to comply herewith." 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in United Steelworkers of America,AFL-CIO,or in any other labor organization,or any other concerted activitiesof our employees,by discriminating against them in regard to their hire or ten-ure of employment or any term or condition of employment.WE WILL NOT threaten our employees with reprisals for union,or other, con-certed activities.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of their rights to self-organization,to form,join, orassistUnited Steelworkers of America,AFL-CIO,or any other labor organiza-tion,to bargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any or all such activities,except to the extent that such right may be affected by the provisos in Section8(a) (3) of the Act.To the extent that we have not already done so, WE WILL offer RaymondHintlian,Roger LeClair,Donald Washburn,Richard Fitton, Ronald Goulet,and Roger Pigeon immediate and full reinstatement to their former or substan-tially equivalent positions,and make them whole,together with Alton Chase, forany loss of pay suffered by reason of the discrimination against them.All our employees are free to become,remain,or refrain from becoming orremaining,members of United Steelworkers of America,AFL-CIO,or any otherlabor organization.THE GREIF BROS. COOPERAGE CORP.(SEYMOUR & PECK DIVISION),Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees if presently servingin the Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948,as amended,after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced,or coveredby anyother material.Employees may communicate directly with the Board's Regional Office, 24 SchoolStreet,Boston,Massachusetts,TelephoneNo. 523-8100,if they have any questionconcerning this notice or compliance with its provisions.Franke's, Inc.andHospital-Hotel-Motel,Restaurant EmployeesUnion,Local 200, Hotel & Restaurant Employees and Bartend-ers InternationalUnion,AFL-CIO.CaseNo. 26-CA-1821.March 10, 1965DECISION AND ORDEROn December 7, 1964, Trial Examiner Samuel M. Singer issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8(a) (1) and (5) of theNationalLabor Relations Act, as amended, and recommendingthat it cease and desist therefrom and take certain affirmative action,151 NLRB No. 62.